Citation Nr: 1131261	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating greater than 40 percent for service-connected left lower extremity varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above claim.

In an earlier decision, dated October 2006, the Board determined that the Veteran raised the issue of entitlement to service connection for arthritis of the left lower extremity in a May 2001 statement.  Additionally, the Board noted that the Veteran listed several medical disorders in his March 2004 formal appeal.  The Board directed the RO to take appropriate action with regard to the Veteran's service connection claim for arthritis of the left lower extremity and to contact the Veteran to clarify his intent to file any additional service connection claims.  As there is no evidence in the claims folder indicating that these actions have been accomplished, these matters are again referred to the RO for appropriate action.  As these issues have not yet been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), the Board has no jurisdiction over them.


FINDING OF FACT

The Veteran's left lower extremity varicose veins are manifested by board-like edema and stasis changes; the Veteran's edema is not massive and there is no ulceration.  



CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for service connected left lower extremity varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in February 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  An additional letter was sent to the Veteran in August 2008, and his claim was readjudicated in an April 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records and provided him with a VA examination in February 2007.  The Veteran's representative has alleged that the Veteran should be provided with a new examination because the February 2007 is over four years old, and thereby inadequate for rating purposes under 38 C.F.R. § 3.326.  See Appellant's Brief, July 2011.  In support of this contention, the representative asserts that the Veteran does not believe that his previous examination accurately portrayed his current disability picture.  However, neither the Veteran nor his representative have alleged that there has been a material change in the Veteran's disability since the previous examination.  The Veteran has not alleged that his condition has worsened.  Furthermore, the evidence of record includes a November 2008 VA treatment record showing that the Veteran's varicose veins do not have ulceration, which, as discussed below, shows that the Veteran's disability picture was stable and not worsening following the February 2007 VA examination.  His edema was described as chronic and stable in a November 2006 VA treatment record.  Additionally, the VA examination report shows that his condition has been stable since its onset in 1954.

Therefore, as neither the Veteran nor his representative allege that his disability has materially changed since the previous examination, and the evidence of record does not show that his disability has materially changed since the previous examination, there is no need to remand this appeal for reexamination of the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the need for reexamination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened); VanMeter v. Brown, 4 Vet. App. 477, 480 (1993) (holding that the Board is not required to remand for an examination whenever more than one year transpires from the date of the last examination and the claimant asserts that the disability has worsened); VAOPGCPREC 11-95 (1995) (advising that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

In April 1994, the RO granted service connection for varicose veins of the left lower extremity and assigned a 40 percent rating, effective October 4, 1993.  The Veteran submitted the most recent claim seeking an increased rating for his service connected varicose veins in January 2007.  He contends that the symptoms attributable to his service-connected left lower extremity varicose veins are more severe than is reflected by his current 40 percent disability ratings.   

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart, 21 Vet. App. at 509-10.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran is currently rated under Diagnostic Code 7120.  Under that code, a 10 percent rating is assigned when there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is assigned when there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a 100 percent rating is assigned where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.

The Veteran attached a VA treatment record from November 2006 in support of his claim for an increased rating.  This record shows that the Veteran is currently diagnosed with chronic venous insufficiency, varicose veins, and that his varicose veins were "still giv[ing] him trouble."  The notes show that the Veteran had recently started using compression stockings.  Upon examination of the extremities, he had chronic stable edema with stasis changes.  His pulses were palpable.  There were no ulcers and monofilament testing was intact.  There was a small area of superficial thrombophlebitis on the medial aspect of the left leg, about five inches below the knee.  The Veteran was directed to continue with regular use of the compression stockings. 

As noted above, the Veteran was provided with a VA examination in February 2007.  The examination report shows that the Veteran has a history of hospitalization from 1954, when he was treated for a left lower extremity contusion following a car accident in service which caused vascular trauma.  Since that time, he has suffered from varicose veins.  His condition has been stable and he has been treating it with the use of compression hose.  There is no history of vascular neoplasm, aneurysm, arteriosclerosis obliterans, thromboangititis obliterans, ateriovenous fistula, erythromelagia, angioneurotic edema, or Raynaud's phenomenon or syndrome.  Upon examination, the Veteran was found to have varicose veins of the left lower extremity with edema.  The edema was noted to be board-like edema, but not massive edema.  There was also stasis pigmentation or eczema, described as a brawny edema of the left lower extremity.  No ulceration was present.  The varicose veins were described as moderate palpable varicose veins of the left thigh and left calf.  The examiner also noted that the effects of the Veteran's varicose veins on his daily activities such as chores and shopping were severe and that his disability prevents exercise, sports, and recreation.  The examiner noted that the disability has moderate effects on the Veteran's ability to travel; mild effects on bathing, dressing, and toileting; and no effects on feeding or grooming. 

In November 2008, the Veteran was seen for his chronic leg problems.  His physician noted that he was still using the compression stockings.  Examination of the extremities showed chronic stasis changes, varicose veins, no ulcers, intact monofilament testing, and palpable pulses.  

In August 2010, the Veteran submitted a statement from a private physician asserting that the Veteran is permanently and completely disabled.  However, this statement does not discuss any effects caused by the Veteran's service-connected varicose veins or any other service-connected disability such that it is not relevant to the issue currently on appeal. 

As noted above, the criteria for a 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7120, explicitly lists symptoms of persistent ulceration.  As the evidence of record clearly and consistently shows that the Veteran does not have symptoms of ulceration, he is not entitled to a rating greater than 40 percent for his service-connected varicose veins under the rating schedule.  Furthermore, the criteria for a 100 percent rating are not met, as the Veteran's edema, while described as board-like, is not massive.  The Veteran's representative contends that the Veteran's symptoms need not show all the findings specified in the rating code under 38 C.F.R. § 4.21.  This regulation states that "[i]n view of the number of atypical instances, it is not expected...that all cases will show all the findings specified."  However, here, the criteria for a 40 percent disability rating under Diagnostic Code 7120, "persistent edema or subcutaneous induration, stasis pigmentation or eczema, with or without intermittent ulceration" precisely describes the Veteran's reported symptomatology.  See November 2006 VA treatment record (showing edema and stasis pigmentation or eczema, without ulceration), February 2007 VA examination (showing edema and stasis pigmentation or eczema, without ulceration), and November 2008 VA treatment record (showing stasis pigmentation or eczema without ulceration).  Therefore, as the Veteran's disability is well-described by the criteria for the 40 percent rating throughout the appellate period, the Board finds that he is not entitled to a schedular rating greater than 40 percent for his service-connected varicose veins.  The evidence is not so evenly balanced as to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).       

The rating schedule represent as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's varicose veins are not shown to cause any impairment that is not already contemplated by Diagnostic Code 7120.  While the February 2007 VA examination states that the Veteran is unable to stand, this medical problem is not attributed to his service-connected disability and is listed in reference to the reason for his retirement.  This conclusion is supported by the July 2010 statement from the Veteran's private physician, who attributes the degree of his disability to his nonservice-connected disorders.  As the criteria for a 40 percent rating accurately describe the Veteran's symptomatology, the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating greater than 40 percent for service-connected varicose veins is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


